NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1577-19

IN THE MATTER OF
INSPIRA MEDICAL CENTER
- VINELAND'S SFY 2020
SUPPLEMENTAL GRADUATE
MEDICAL EDUCATION
ALLOCATION APPEAL
____________________________

                Argued April 27, 2021 – Decided June 9, 2021

                Before Judges Fisher, Gilson, and Gummer.

                On appeal from the New Jersey Department of Health.

                Paul L. Croce argued the cause for appellant Inspira
                Medical Center (Greenbaum, Rowe, Smith & Davis,
                LLP, attorneys; Paul L. Croce, of counsel and on the
                briefs).

                Jacqueline R. D'Alessandro, Deputy Attorney General,
                argued the cause for respondent New Jersey
                Department of Health (Gurbir S. Grewal, Attorney
                General, attorney; Melissa H. Raksa, Assistant
                Attorney General, of counsel; Jacqueline R.
                D'Alessandro, on the brief).

PER CURIAM
      This appeal concerns a dispute over the calculation and allocation of a

subsidy given by the State to qualifying hospitals. Inspira Medical Center -

Vineland (Inspira) appeals from a November 4, 2019 final agency decision by

the Department of Health (Department), which denied Inspira's appeal of the

Graduate Medical Education Supplemental (GME-S) subsidy for fiscal year

2020. Inspira contends that it would have qualified for part of that subsidy had

the Department accepted and used a revised cost report from Inspira. Inspira

also argues that the Department failed to engage with it to ensure that accurate

information was used and contends, as well, that its administrative due process

rights were violated.

      The Department rejected Inspira's administrative appeal, reasoning that it

was required to use the hospital cost reports submitted and audited by January

31, 2019, to calculate the GME-S subsidy for fiscal year 2020. Inspira did not

inform the Department that its cost report was inaccurate until April 2019. We

hold that the Department's interpretation of its responsibilities for calculating

and allocating the GME-S subsidy was reasonable and consistent with the 2020

Appropriations Act, L. 2019, c. 150. Discerning nothing arbitrary, capricious,

or unreasonable in the Department's decision, we affirm.




                                                                           A-1577-19
                                       2
                                        I.

       The New Jersey Legislature supports eligible hospitals with subsidies and

annually appropriates monies in the State Fiscal Year (SFY) Appropriations Act.

N.J.S.A. 26:2H-18.57(a). The subsidies available to hospitals include, among

others, the Charity Care subsidy, the Graduate Medical Education (GME)

subsidy, and the GME-S subsidy.

       The Charity Care subsidy provides money for indigent patient care.

N.J.S.A. 26:2H-18.60(b). The GME subsidy provides financial support to offset

some of the costs that hospitals incur in providing graduate medical education.

N.J.A.C. 10:52-8.6. In August 2018, the Legislature created GME-S as an

additional subsidy to support teaching hospitals that have a large percentage of

Medicaid patients. L. 2018, c. 116; N.J.S.A. 26:2H-18.57(a). 1

       An acute care hospital is eligible for a GME-S subsidy if it has a Relative

Medicaid Percentage (RMP) that is in the top third of all acute care hospitals

with a residency program. N.J.S.A. 26:2H-18.57(a). The RMP measures the

percentage of patients with government-subsidized healthcare. The RMP ratio

is calculated using audited acute care hospital (ACH) cost reports. ACH cost

reports are submitted to the Department on an annual basis. N.J.A.C. 8:31B-


1
    GME-S is also known as "Safety Net GME." N.J.S.A. 26:2H-18.57(a).
                                                                            A-1577-19
                                        3
3.3(a); N.J.A.C. 8:31B-4.6. The Department uses the cost reports for a variety

of calculations, including determining the hospital's rate of reimbursement for

services and eligibility for subsidies. N.J.A.C. 8:31B-4.1.

      This appeal involves the GME-S subsidy for SFY 2020. In the 2020

Appropriations Act, the Legislature appropriated $24 million for the GME-S

subsidy. L. 2019, c. 150, at 82, ll. 11-13. The Appropriations Act directed the

Department to identify the top fourteen acute care teaching hospitals in the State

by using data in hospitals' cost reports. N.J.S.A. 26:2H-18.57(a); L. 2019, c.

150, at 81, l. 56, to 82, l. 11. Specifically, the Appropriations Act provides:

            Supplemental Graduate Medical Education Subsidy
            (GME-S) . . . shall be available to hospitals that meet
            the following eligibility criteria: (a) an eligible hospital
            has a Relative Medicaid Percentage (RMP) that is
            among the top fourteen acute care hospitals with a
            residency program; (b) the RMP is a ratio calculated
            using the 2017 Audited Acute Care Hospital (ACH)
            Cost Reports; (c) the RMP numerator equals a
            hospital's gross revenue from patient care for Medicaid
            and Medicaid HMO payers as reported on Forms E5
            and E6, Line 1, Column D & Column H; (d) the RMP
            denominator equals a hospital's gross revenue from
            patient care as reported on Form E4, Line 1, Column E;
            (e) for instances where hospitals that have a single
            Medicaid identification number submit a separate ACH
            Cost Report for each individually licensed hospital, the
            ACH Cost Report data for those hospitals shall be
            consolidated to the single Medicaid identification
            number; (f) the GME-S Subsidy shall be calculated
            using the same methodology as the GME Subsidy is

                                                                            A-1577-19
                                         4
            calculated in this act, except the total amount of the
            GME-S Subsidy payments shall not exceed
            $24,000,000.

            [Ibid.]

      In June 2018, Inspira submitted its 2017 ACH cost report to the

Department. Nine months later, in March 2019, Inspira discovered that it had

underreported its Medicaid revenue by approximately $23 million in its 2017

ACH cost report.      In April 2019, Inspira sent an email to the Department

notifying it of the error and asking for instructions on how to resubmit its 2017

ACH cost report. An employee of the Department responded in an email,

stating: "As you [k]now, [the] 2017 audit was closed[,] and the amounts were

used for different calculations." later that month, Inspira sent two additional

emails to the Department inquiring about submitting a revised 2017 ACH cost

report. The Department did not respond to either email.

      On July 3, 2019, the Department issued the SFY 2020 GME-S subsidy

allocation announcement.     Inspira did not receive a GME-S subsidy.        The

allocated $24 million was distributed to fourteen other hospitals.

      On July 17, 2019, Inspira filed a notice of intent to appeal the SFY 2020

GME-S subsidy allocation.       Shortly thereafter, on July 24, 2019, Inspira

submitted a corrected 2017 ACH cost report. Approximately one week later,


                                                                           A-1577-19
                                        5
Inspira filed its formal appeal, contending that the Department should have

permitted Inspira to submit corrected cost data. Specifically, Inspira argued that

had the Department accepted its revised 2017 ACH cost report, Inspira would

have been eligible for a GME-S subsidy of just over $1.8 million.

      In September 2019, the Department conducted a review of Inspira's

appeal. On November 4, 2019, the Department denied Inspira's appeal in a final

agency determination.     In its decision, the Department explained that the

Legislature had instructed it to allocate the GME-S subsidy using the 2017 ACH

cost reports. The Department pointed out that the Legislature in connection with

how the Department was to allocate the Charity Care subsidy had defined the

term "2017 audited [ACH] Cost Report" as the cost report submitted "according

to the [Department's] due date of June 30, 2018, as submitted by December 31,

2018 by each acute care hospital and audited by January 31, 2019." L. 2019, c.

150, at 79, ll. 23-27.

      The Department also determined that Inspira was not deprived of its

administrative due process rights. The Department pointed out that it had not

closed the cost database for the 2017 audited ACH cost reports. It explained

that it had allowed Inspira to amend its cost report for purposes other than the

GME-S subsidy. In determining the GME-S subsidy, however, the Department


                                                                            A-1577-19
                                        6
had to use the 2017 ACH cost reports that were audited as of January 31, 2019.

Consequently, the Department reasoned that it had complied with the

Appropriations Act and Inspira was not deprived of any administrative due

process rights.   Inspira now appeals from the Department's final agency

determination.

                                       II.

      In its appeal to us, Inspira makes three related arguments.        First, it

contends that the Department acted arbitrarily, capriciously, and unreasonably

in using Inspira's cost report as audited by January 31, 2019. Second, Inspira

argues that the Department was unreasonable in refusing to engage with Inspira

to allow it to correct its cost report.      Finally, Inspira contends that the

Department deprived it of its administrative due process rights by no t sending

notice of the Department's intent to close the aggregate current cost database for

2017. We are not persuaded by any of these arguments, and we affirm the

Department's final decision issued on November 4, 2019.

                                       A.

      An appellate court's review of an administrative agency's final decision is

limited. Commc'ns Workers of Am., AFL-CIO v. N.J. Civ. Serv. Comm'n, 234

N.J. 483, 515 (2018). An agency's decision will not be reversed unless "(1) it


                                                                            A-1577-19
                                        7
was arbitrary, capricious, or unreasonable; (2) it violated express or implied

legislative policies; (3) it offended the State or Federal Constitution; or (4) the

findings on which it was based were not supported by substantial, credible

evidence in the record." Univ. Cottage Club of Princeton N.J. Corp. v. N.J.

Dep't of Env't Prot., 191 N.J. 38, 48 (2007) (citing In re Taylor, 158 N.J. 644,

656 (1999)). Moreover, courts generally "afford substantial deference to an

agency's interpretation of a statute that it is charged with enforcing." Ibid.

(citing R & R Mktg., L.L.C. v. Brown-Forman Corp., 158 N.J. 170, 175 (1999)).

An appellate court, however, is not "bound by the agency's interpretation of a

statute or its determination of a strictly legal issue." Ibid. (quoting In re Taylor,

158 N.J. at 658).

      "'[A] strong presumption of reasonableness' attends an agency's exercise

of its statutorily delegated duties, which 'is even stronger when the agency has

delegated discretion to determine the technical and special procedures to

accomplish its task.'" Caporusso v. N.J. Dep't of Health & Senior Servs., 434

N.J. Super. 88, 103 (App. Div. 2014) (alteration in original) (quoting In re Holy

Name Hosp., 301 N.J. Super. 282, 295 (App. Div. 1997)). "As long as the

agency decision is contemplated under its enabling legislation, the action must




                                                                              A-1577-19
                                         8
be accorded a presumption of validity and regularity." A.M.S. ex rel. A.D.S. v.

Bd. of Educ., 409 N.J. Super. 149, 159 (App. Div. 2009) (citation omitted).



                                       B.

      Inspira contends that the Legislature did not define "2017 audited [ACH]

Cost Report" as it related to the GME-S subsidy. Accordingly, Inspira argues

that the Department should have allowed it to revise its cost report and

recalculate the GME-S subsidy.

      For SFY 2020, the Legislature provided the Department with instructions

for calculating various subsidies.    L. 2019, c. 150. The Legislature first

discussed the Charity Care subsidy. In that section, the Legislature instructed

the Department to allocate Charity Care subsidy funds using the "2017 audited

[ACH] Cost Report." Id. at 79, ll. 15-27. The Legislature then defined "2017

audited [ACH] Cost Report" as the cost report submitted "according to the

[Department's] due date of June 30, 2018, as submitted by December 31, 2018

by each acute care hospital and audited by January 31, 2019." Ibid. Thereafter,

in the same act, the Legislature directed the Department to use the "2017

[a]udited Acute Care Hospital (ACH) Cost Reports" in calculating and

allocating the GME-S subsidy. Id. at 82, ll. 1-4.


                                                                         A-1577-19
                                       9
      The Department reasoned that because eligibility for both the Charity Care

and GME-S subsidies were set forth in the 2020 Appropriations Act, it was

consistent with well-established statutory construction to apply the definition

used by the Legislature for "2017 audited [ACH] Cost Reports" to the GME-S

subsidy. We agree.

      "The overriding goal of all statutory interpretation 'is to determine as best

we can the intent of the Legislature, and to give effect to that intent.'" State v.

S.B., 230 N.J. 62, 67 (2017) (quoting State v. Robinson, 217 N.J. 594, 604

(2014)). "To determine the Legislature's intent, we look to the statute's language

and give those terms their plain and ordinary meaning." State v. J.V., 242 N.J.

432, 442 (2020) (citing DiProspero v. Penn, 183 N.J. 477, 492 (2005)).

      In the SFY 2020 Appropriations Act, the Legislature used the term "2017

audited [ACH] Cost Reports" several times. It is completely reasonable to

interpret the Appropriations Act to use that term consistently. Accordingly,

when the Legislature first defined "2017 audited [ACH] Cost Reports" in the

Charity Care subsidy section, L. 2019, c. 150, at 79, ll. 23-27, it is consistent

with the plain language of the statute to thereafter apply the same definition to

"2017 audited [ACH] Cost Report" in the GME-S subsidy section.               Com.

Bancorp, Inc. v. InterArch, Inc., 417 N.J. Super. 329, 336–37 (App. Div. 2010)


                                                                             A-1577-19
                                       10
(alteration in original) (quoting Simpkins v. Saiani, 356 N.J. Super. 26, 32-33

(App. Div. 2002)) (explaining where Legislature "clearly and explicitly defined

a term," courts assume it was "with the intent that [the] definition be applied to

that term throughout the statute"); Nebinger v. Md. Cas. Co., 312 N.J. Super.

400, 406 (App. Div. 1998) (noting "[w]hen the Legislature has specifically

defined a term, that definition governs").

      Indeed, under Inspira's interpretation, the statute would effectively have

no due date for the report that was going to be used to calculate the SFY 2020

GME-S subsidy. Accordingly, hospitals could submit revised cost reports at any

time and the Department would have to recalculate GME-S subsidies, then

revoke and revise the allocations made to eligible hospitals. That interpretation

does not make sense. The Department needs timely cost reports to properly

calculate healthcare subsidies.   37 N.J.R. 2165(a) (June 20, 2005) (noting

hospitals' failure "to submit cost reports on a timely basis creates problems for

auditing and the proper calculation of [healthcare] subsidies"); see also N.J.A.C.

8:31B-3.16(c)(1) (outlining civil monetary penalty for hospital's failure to

promptly submit ACH cost report).




                                                                            A-1577-19
                                       11
                                      C.

      Inspira also argues that the Department ignored its cost-reporting

regulations because it did not engage with and allow Inspira to correct its cost

report. The Department has promulgated cost-reporting regulations under its

authority granted in the Health Care Facilities Planning Act (HC Act), N.J.S.A.

26:2H-1 to -26.       As already noted, hospitals submit cost reports to the

Department and the Department uses those reports for various purposes.

N.J.A.C. 8:31B-4.1. The cost-reporting rules establish standardized procedures

so that hospitals submit reports to the Department using the same accounting

principles. Ibid. The eligibility and allocation criteria for the GME-S subsidy

are set forth in N.J.S.A. 26:2H-18.57(a). Accordingly, the rules governing cost

reporting are separate and distinct from the rules governing eligibility for

hospital subsidies.

      Inspira has not identified any regulations with which the Department did

not comply in calculating and allocating the GME-S subsidy for SFY 2020. Nor

has Inspira identified any instances when the Department did not "turn square

corners" in dealing with Inspira. W.V. Pangborne & Co. v. N.J. Dep't of Transp.,

116 N.J. 543, 561 (1989). It is perfectly reasonable and consistent with its




                                                                          A-1577-19
                                      12
statutory authority for the Department to have a defined timeline for hospitals

to submit audited ACH cost reports.

                                       D.

      Finally, Inspira argues that the Department violated its administrative due

process rights by failing to issue a notice of intent to close the aggregate cost

database for 2017. The Department contends that in July 2019 it had not closed

the database for 2017 and, therefore, it had not issued a notice.

      Hospitals are required to submit annual ACH cost reports. N.J.A.C.

8:31B-3.3(a); N.J.A.C. 8:31B-4.6. The information contained in those reports

are used by the Department to determine a hospital's cost basis, including rates

of reimbursement.      N.J.A.C. 10:52-6.1; N.J.A.C. 10:52-14.1 to -14.17

(describing rate setting methodology). The Department is required to issue a

notice of intent before closing the aggregate cost database. N.J.A.C. 8:31B-

3.16(a). In its final agency decision, the Department explained it had not closed

the 2017 cost report database and it entered Inspira's revised cost report in the

database.

      The Department also explained, however, that by the time Inspira gave

notice of the error in its 2017 audited ACH cost report in April 2019, that report

was not open for revision in connection with the calculation and allocation of


                                                                            A-1577-19
                                       13
the SFY 2020 GME-S subsidy. As already explained, the Legislature had

directed the Department to use the 2017 audited ACH cost report as of January

31, 2019, to calculate the SFY 2020 GME-S subsidy.

      In summary, we agree with the Department's interpretation of the 2020

Appropriations Act. We discern nothing arbitrary, capricious, or unreasonable

in the Department's denial of Inspira's administrative appeal.

      Affirmed.




                                                                       A-1577-19
                                      14